Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 and 11-14 have been cancelled.  New claims 15-20 have been added, of which claims 16-17 are withdrawn.  Claims 9-10, 15 and 18-20 will be treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, at line 8 “an annular region of the first flexible pipe body” is introduced.  In claim 9, at line 11 “a pipe body annular region” is introduced.  It cannot be determined if these are the same element.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 15 and 18-20 (9, 15 and 18-20 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Clements (US 2011/0229271).

Clements discloses:
9.    A flexible pipe comprising an end fitting (63) and a first flexible pipe body (10) coupled to the end fitting (as shown in FIG 6, which includes some of the features of FIGS 1 and 4 that are not numbered in FIG 6), wherein the end fitting comprises:
a body (63) coupled to the first flexible pipe body (10), the body having a bore (48) in fluid communication with the bore of the first flexible pipe body and the body (63) being further coupled to a second flexible pipe body, a further end fitting or flexible pipe terminal equipment (see para. 0048-50: the mouth 44 at the left side of FIG 6 is secured to a detachable turret of an FPSO vessel);
an annular region access port (the port in the annular flange of 63, which mates with 71, as shown in FIG 6) formed within or connected to the body and in fluid communication with an annular region of the first flexible pipe body (via 50, 51; e.g., see para. 0049); and
a vent arrangement comprising:
a vent valve (66) coupled to the annular region access port (via 70, 71) such that the vent valve can (the following indicates a capability or intended use of the vent valve) vent fluid from a pipe body annular region via the annular region access port (Clements’ vent valve 66 is capable of venting fluid from the pipe body annular region via the annular region access port, for example if valve 70 is open); and
an annular region flushing valve (69) coupled to the annular region access port (via 70, 71) and in fluid communication with the vent valve (via the portion of line 71 between 69 and 66) such that the annular region flushing valve can (the following such that the annular region flushing valve can (the following indicates a capability or intended use of the annular region flushing valve) inject fluid into the pipe body annular region via the annular region access port for flushing the pipe body annular region (69 is capable of injecting fluid in to a pipe body annular region via the annular region access port for flushing the a pipe body annular region, such as when 70 is open).

Regarding claim 10, the claimed method of manufacturing would necessarily be performed during the normal and usual provision/assembly of Clements’ device.  The claimed step of coupling corresponds to the connection of end fitting 63 to Clement’s flexible pipe.    The other structural limitations are clearly tracked to Clements’ device in the corresponding analyses set forth in the explanations above.  Note that the method of claim 10 does not positively recite any steps of using or flushing which might go beyond requiring mere provision of a structure that is capable of use or flushing.
Regarding claim 15, Clements discloses the flexible pipe of claim 9, comprising at least two vent valves (70, 66) coupled together to be in fluid communication with one another and arranged to couple to the annular region access port such that each vent valve may vent fluid from the pipe body annular region via the annular region access port.
Regarding claim 18, Clements discloses the flexible pipe of claim 9,    further comprising a manifold (62, 71) interconnecting the vent valve (66) and the annular region flushing valve (69).
Regarding claim 19, Clements discloses the flexible pipe of claim 9,    further comprising at least one isolation valve (70 is alternatively read as the isolation valve, note that claim 19 does not depend from claim 15, where 70 is read as the second vent valve for purposes of claim 15; note that valve 70 can vent and isolate) coupled to the vent valve and arranged to selectively isolate the vent valve or annular region flushing valve from fluid communication with the remainder of the vent arrangement (e.g., when valve 70 is closed).
Regarding claim 20, Clements disclsoses the flexible pipe of claim 9, wherein the vent arrangement is coupled to or at least partially incorporated into the body of the end fitting (e.g., see FIG 6, where the valves 66, 69, 70 are coupled to 63).

Response to Amendments/Arguments
The claim amendments suffice to overcome the anticipation rejection over the Lundberg reference.
12/10/2020 have been fully considered but they are not persuasive regarding the Clements reference.
In response to applicant's argument that Clements’ device is not intended to operate as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s argument that Clements teaches away from such use is seen as misplaced as the doctrine of teaching away is relevant to obviousness inquiries but not to anticipation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/2/21